Citation Nr: 0910596	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral hearing loss; rated as 20 percent disabling from 
February 26, 2004 to October 3, 2008.  

2.  Entitlement to an increased initial disability rating for 
bilateral hearing loss; rated as 40 percent disabling since 
October 3, 2008.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
10 percent evaluation.  The Veteran disagreed with the 
evaluation assigned.  In June 2004, the RO proposed reducing 
the evaluation, and in January 2005 reduced the evaluation 
from 10 percent to zero percent.  In October 2007, after 
receiving the Veteran's testimony during a hearing held at 
the RO, the Board remanded the matter for additional 
development.  
 
As a result of that development, the RO assigned an initial 
20 percent evaluation for hearing loss, effective February 
26, 2004, and, as of October 3, 2008, a 40 percent 
evaluation.  Thus, there remains no issue as to the propriety 
of the rating reduction, and the Board has framed the issues 
as listed on the title page above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  For the period prior to October 3, 2008, bilateral 
hearing loss is characterized by Level V hearing in the right 
ear and Level VI hearing in the left ear.  

2.  Since October 3, 2008, bilateral hearing loss is 
characterized by Level V hearing in the right ear and Level 
IX hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 3, 2008, the criteria for an initial 
disability evaluation in excess of 20 percent for bilateral 
hearing loss have not been met.  

2.  Since October 3, 2008, the criteria for an evaluation in 
excess of 40 percent for bilateral hearing loss have not been 
met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in a March 2004 letter pursuant to the 
VCAA, the RO advised the Veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the then pending claim for service 
connection for bilateral hearing loss.  In addition, he was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Finally, the letter advised the Veteran of the 
evidence it had received in connection with the claim.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   In March 2006 correspondence, VA 
advised the Veteran of these criteria.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37(2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for bilateral hearing loss, a 
different procedural posture than that addressed in Vazquez-
Flores.  The Board therefore finds the holdings in the above 
case inapplicable to this appeal and the Board is not 
required to remand this matter for additional notice.  

The Board also finds that all necessary development has been 
accomplished.  The RO has substantially complied with the 
Board's October 2007 Remand instructions.  The RO has 
obtained identified private and VA outpatient treatment 
records.  Moreover, the Veteran was afforded VA examinations, 
as discussed in greater detail below.  These examinations 
were conducted by audiologists and included descriptions of 
the functional effects of the hearing loss disability under 
the ordinary conditions of daily life.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Additionally, the 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran. 38 C.F.R. § 4.3 (2008).

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85 (2007).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Bruce v. 
West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  

Initially, the record shows that the Veteran had honorable 
service in the U.S. Navy.  During such service he was exposed 
to acoustic trauma resulting in his current service-connected 
bilateral hearing loss disability.  He filed his claim for 
service connection in February 2004.  He underwent a VA 
contract examination in March 2004.  

The examination revealed puretone threshold levels, in 
decibels, as follows:  





HERTZ



Average
1000
2000
3000
4000
RIGHT
53
40
50
55
65
LEFT
64
45
55
75
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.

The mechanical application of the Rating Schedule to the 
March 2004 VA audiometric evaluation shows that the Veteran 
had level II hearing in his right ear and level III hearing 
in his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.  Clearly, these results do not 
provide a basis for assigning a disability evaluation greater 
than that currently assigned.  

An August 2007 audio examination from Audioprosthologist J. 
M. is of record.  It does not include speech recognition 
scores for each ear but references the fact that the Veteran 
has "88 percent biaural discrimination."  While the 
audiometric results are in graphical form, the VA audiologist 
in October 2008 interpreted them as showing pure tone 
thresholds, in decibels, as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
68
55
65
70
80
LEFT
74
60
70
80
85

The mechanical application of the Rating Schedule under Table 
VIa to the August 2007 private audiometric evaluation shows 
that the Veteran had level V hearing in his right ear and 
level VI hearing in his left ear, which warrants a 20 percent 
evaluation under Diagnostic Code 6100.

Based on these findings, and after considering the functional 
effects of the hearing loss disability under the ordinary 
conditions of daily life, the Board finds that the 20 percent 
evaluation assigned is appropriate and that an initial rating 
in excess of 20 percent for the period prior to October 3, 
2008, is not warranted.  

On the authorized audiological evaluation in October 2008, 
pure tone thresholds, in decibels, were as follows:





HERTZ



Average
1000
2000
3000
4000
RIGHT
65
50
65
70
75
LEFT
81
70
85
85
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 48 percent in the left ear.  

The mechanical application of the Rating Schedule to the 
October 2008 VA audiometric evaluation shows that the Veteran 
had level V hearing in his right ear and level IX hearing in 
his left ear, which corresponds to a 40 percent evaluation 
under Diagnostic Code 6100.  While the Veteran has 
"exceptional patterns of hearing loss," as that term is 
used in 38 C.F.R. § 4.86(a), application of the rating 
schedule using Table VI, rather than Table VIa, results in 
the assignment of a higher numeral.  

As such, the Board finds that the 40 percent disability 
evaluation assigned is appropriate.  The Board further finds 
that the evidence does not support the assignment of a 
disability evaluation in excess of 40 percent.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, it must be emphasized, as previously noted, that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, even though the Board has carefully considered the 
functional effects of the disability, the Board must base its 
determination on the results of the pertinent audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The Board is cognizant of the Veteran's contention, noted 
during his testimony before the undersigned, that he had 
difficulty communicating with real estate clients.  
Notwithstanding the Veteran's contentions, here, the Board 
simply does not find evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or frequent periods of hospitalization, or 
evidence that the Veteran's disability associated with 
hearing loss renders impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) are not met and referral for extra-
schedular consideration is not warranted.  

For all the foregoing reasons, the Board finds that the claim 
for an initial rating for bilateral hearing in excess of 20 
percent for the period prior to October 3, 2008, and in 
excess of 40 percent, for the period since October 3, 2008, 
must be denied.  


ORDER

Prior to October 3, 2008, an initial evaluation in excess of 
20 percent for bilateral hearing loss is denied.  

Since October 3, 2008, an evaluation in excess of 40 percent 
for bilateral hearing loss is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


